One, White, who was the stepfather of the girl before whom the language complained of was alleged to have been used, while being examined as a witness by the state, testified that he had employed Mr. Gray (who was then acting for the state) to prosecute the defendant. On cross-examination defendant's counsel asked how much he agreed to pay Mr. Gray. The court sustained an objection to this question. The defendant was entitled to know the extent of the witness' interest in the prosecution, as evidenced by the amount of money he was willing to pay towards the prosecution.
It was a question for the jury on the evidence to say whether the words alleged to have been used were insulting, and as to whether they were obscene depended upon the purport of their meaning as used in this particular case. "Obscene," according to 3 Bouvier's Law Dic. 2396, is:
"Something which is offensive to chastity, that which is offensive to chastity and modesty."
The affirmative charge as requested was properly refused; but for the error pointed out the judgment is reversed, and the cause is remanded.
Reversed and remanded.
MERRITT, J., not sitting.